Citation Nr: 0736230	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a nonservice-connected (NSC) pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran had active military service from January 1949 to 
June 1952, and December 1956 to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The veteran testified before the 
undersigned at a videoconference hearing at the RO in March 
2006.  The transcript is included in the record. 


FINDINGS OF FACT

1.  The veteran's countable income consisted of monthly 
income from Social Security Administration (SSA) benefits, 
retirement income, and pension; his spouse's countable income 
consisted of monthly income from SSA.

2.  The annualized countable income for 2005 exceeded the 
maximum annual income for pension benefits.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2006); 38 
C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated May 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim nonservice-connected pension 
benefits; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available financial records have 
been secured.  The record includes a Financial Statement 
Report from the veteran received in June 2005.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

In February 2005, the veteran filed a claim for NSC pension 
benefits.  At that time, the veteran reported income from SSA 
benefits, from military retirement pay, and pension benefits 
from private employment.  The veteran also reported that his 
spouse's income from SSA.  In his VA Form 21-8416, the 
veteran reported medical expenses in the amount of $78 a 
month for Medicare for himself and $72 a month for his 
spouse.  According to his application, the veteran indicated 
that he was receiving no income. He further indicated that 
his wife's monthly income was limited to SSA and an annuity.  
The veteran also submitted pharmacy records showing 
unreimbursed prescription costs in the amount of $262 from 
January 2005 through June 2005.  

In a VA Form 20-5655, Financial Status Report, received in 
June 2005, the veteran reported additional costs of $135 per 
month for Regence Valuecare Insurance coverage, $50 for 
medications per month for his spouse, and $25 per month for 
dental insurance coverage.  

The veteran also reported income from SSA, income from 
military pension, income from private employment pension 
benefits, and that his spouse was receiving income from SSA.  

In October 2005, the RO notified the veteran that his claim 
for VA pension benefits was denied because his and his 
spouse's countable income exceeded the maximum annual pension 
rate. The veteran appealed that determination.

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 
3.271, 3.262, 3.272.  A veteran's "annual income" includes 
his annual income and the annual income of his spouse.  38 
U.S.C.A. § 1522(a); 38 C.F.R. § 3.23(d)(4).

In general, a veteran who meets the service and disability 
qualifications for payment of pension benefits receives a 
monthly payment if, among other things, the veteran's income 
is not in excess of the maximum annual pension rate (MAPR) 
specified in 38 C.F.R. § 3.23 (2007).  In determining annual 
income, all payments of any kind and from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272 (2007).  Medical expenses in excess of five percent of 
the MAPR, which have been paid, fall into this category of 
excludable income to the extent they were paid.  38 C.F.R. §§ 
3.23(b), 3.272(g)(1)(iii).  Income from SSA benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.

The MAPR as of December 1, 2004 for a veteran with one 
dependent was $13,309. See 38 C.F.R. § 3.23(a)(5); M21-1, 
Part I, Appendix B.  The MAPR as of December 1, 2005 for a 
veteran with one dependent was $13,855.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B.  

Based upon the veteran's Financial Status Report received in 
June 2005, the veteran and his spouse's combined annual 
income in the 2005 calendar year exceeded the MAPR for the 
calendar years of 2004 and 2005.  In fact, the veteran's 
income alone greatly exceeded the MAPR. 

Although countable income exceeded the legislated MAPR for 
the period of time in question, the veteran may still be 
eligible for pension. Certain unreimbursed medical expenses 
(in excess of five percent of the MAPR, or $665 for 2004 
calendar, and $692 for 2005 calendar year) may be excluded 
from countable income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 3.272.  
Medicare premiums as well as private insurance premiums 
qualify as unreimbursed medical expenses under 38 C.F.R. § 
3.272(g) and would be excluded from income.  See, VA 
Adjudication Procedure Manual, M21- 1, Part IV.  The veteran 
testified about his and his spouse's increasing daily living 
expenses.  

In the June 2005 Financial Status Report, the veteran 
indicated that $78 a month was paid per month for Medicare 
premiums and $72 a month was paid for his spouse's Medicare 
premiums.  A combined $150 a month, or $1800 a year in 
Medicare premiums qualifies as unreimbursed medical expenses.  
In addition, the veteran reported private medical insurance 
to Regence ValueCare in the amount of $136 a month, or $1632 
a year.  Adding the above unreimbursed medical expenses 
totals $3,432 for the 2005 year.  The veteran also reported 
paying out of pocket expenses of $50 per month for 
prescriptions for his wife, or $700.  Adding the $700, the 
total qualifying expenditures listed on the Financial Status 
Report total $4,132.  Deducting the unreimbursed medical 
expenses in excess of five percent of the MAPR for the 2004 
calendar year ($665), the total is $3,467 from the total 
income of $21,650.  The number for the MAPR for the 2005 
calendar year ($692) is $3,440.  Based upon the countable 
deductions provided by the veteran, the adjusted income still 
is in excess of the maximum annual income for pension 
benefits. 

In summary, the evidence of record shows that the veteran's 
countable income exceeds the statutory limits for entitlement 
to pension benefits for either the 2004 or 2005 calendar 
years.  

The Board recognizes the veteran's valuable service and the 
contributions he made to his country.  The Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law passed by Congress specifically 
prohibits the payment of VA pension benefits whose countable 
income exceeds statutory limits.   

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the veteran's countable income exceeds the 
statutory limits, he is not legally entitled to pension 
benefits.  Thus, the veteran's claim of entitlement to 
pension benefits must be denied.


ORDER

Nonservice-connected (NSC) pension benefits are denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


